Dissenting Opinion by
Hoffman, J.:
The appeals of co-defendants Vaughn Howell and Gerald Hinkley have been consolidated. Counsel for appellant Hinkley raises only one claim — that it was "basic and fundamental error for the Court below to charge the jury that the Appellant could be found guilty of burglary and/or larceny through reckless or negligent behavior.” As implied by the statement of the issue involved, counsel did not object to the lower court’s charge during trial. Under the express terms of Pa.R.Crim.P. 1119(b) and of Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974), the claim is thereby waived. For the reasons stated in Judge Spaeth’s opinion, however, I would reach the merits of his appeal.
*56Appellant Howell is represented on appeal by counsel other than his trial attorney. In a supplemental brief, new counsel challenges the effective assistance of trial counsel on the ground that the jury instructions proffered by appellant’s trial counsel misstated the law and thereby misled the jury. Because I believe that the claim of ineffective assistance is properly raised and is meritorious, I would reverse and grant both appellants a new trial.
On October 15,, 1973, the appellants and David Stanton, who testified at trial on behalf of the Commonwealth, were indicted on two counts of burglary and two counts of theft. Appellants were tried on November 7, and 8, 1973. A jury acquitted them of one .eount of burglary and one count of theft. Appellants, however, were found guilty of the burglary of Dale Brown’s barn. Post-trial motions were filed on November 13, 1973; they were finally denied on September 30, 1974. On January 16, 1975, the court sentenced appellant Howell to three to ten years' imprisonment and appellant Hinkley to two and one-half to five years’ imprisonment.
The following are the facts adduced at trial in the Commonwealth’s case-in-chief and on cross-examination of its witnesses:
The Commonwealth’s first witness was Dale Brown, a dairy farmer who resided in Springville Township, Susquehanna County. At the time of the alleged burglary — August, 1973 — he was renting a one hundred acre farm from Esther Carlton, who lived in the farmhouse on the land. On August 18, 1973, Brown finished milking his cows at about 11:00 p.m. and turned his cows, out to pasture. He left in the barn a Charoláis1 cow which he was fattening for slaughter.
At about 8:15 a.m., on August 19, Brown returned to the farm. He discovered that the door to the milkhouse, *57located next to the barn, was open. Upon investigating further, he found that the Charoláis cow was missing. Brown then called the State Police. Brown and Troopers Cobb and Barkowski followed the hoofprints of the cow, first into and then out of a cornfield next to the milkhouse. It was apparent that the cow had dragged someone through the field. The tracks eventually led to a hard-top driveway next to the barn. Within a matter of days, Brown received a call that his cow had been located on a farm in Selkirk, New York, near appellant Hinkley’s home. Finally, Brown testified that he had known both appellants for many years.
The Commonwealth next called Roger Sherman to the stand. Sherman, also a dairy farmer in Springville Township, testified that on the morning of August 19, one of his employees informed him that some of Sherman’s calves were missing. When he went to his barn, he found four empty stalls.
Sherman also explained that he had known appellants for years, and had traded cattle with them on numerous occasions. He admitted that he owed appellant Howell money both for work which Howell had performed and for a bill owed by Sherman which Howell had paid. Sherman also acknowledged that prior to August 19, he and Howell had discussed the possibility of Sherman paying Howell by giving him some calves, a form of payment that they had used in the past.
The third Commonwealth witness was David Stanton, originally cited as an accomplice. Some time around midnight on August 18, Stanton saw appellants in Red’s Diner in South Montrose. As he stated at trial, "... Vaughn [Howell] came in and he said, Do you want to help me load some animals? I asked him where he got them from and he said Mr. Sherman gave them to me. I knew that Mr. Sherman owed money to Vaughn for some bad checks and a gas bill and I also knew [that], Mr. Sherman had also given other people calves because when I worked down there he gave me calves so that I didn’t think nothing of it. I went with [them].”
*58The following is Stanton's testimony concerning the incident at Brown’s barn:
“Q. The three of you [Stanton and the appellants] went in Mr. Howell’s car down to Mr. Dale Brown’s barn?
“A. Yes.
“Q. ...where did you park?
“A. Well, when we got there, Vaughn stopped and he let Gerry [Hinkley] out and he went down the road, turned around and came back.
“Q. Where did Vaughn stop?
“A. There right beside the barn ....
“A. ...He went down, turned his car around and shined his lights up to the milk house and Mr. Howell and myself, we also went into the barn ....
“Q. Was anything discussed in the barn?
“A. There was nothing said.”
The three men then left, drove to Sherman’s farm, picked up Hinkley’s truck and horse trailer, and finally drove back to Brown’s barn. They parked near the barn and left the car lights on. While Stanton was leading Brown’s cow out of the barn, she bolted, entangling Stanton in the rope and dragging him through the cornfield. After they subdued the cow, they took her to the truck and loaded her into appellant Hinkley’s horse trailer. They then drove to Sherman’s barn and loaded the four calves into the trailer.
At that point, appellant Hinkley offered to pay Stanton for his assistance. Stanton stated that “I told him I didn’t want anything because I was doing this as a favor for Vaughn, because I did owe him $15 or $16.” Appellant Howell then drove Stanton back to South Montrose; appellant Hinkley left with the cattle in his truck, headed for his home in New York.
Several relevant facts were elicited on cross-examination:
“Q. Where were you when Mr. Howell came to you and said he wanted to go load some cows?
*59“A. Inside [Red’s Diner].
“Q. Who was present when he made this statement?
“A. I don’t know _
“Q. ...there were other people — this statement was made out in the open?
“A. Yes ....
“Q. What kind of voice did he make this in?
“A. The way he usually talks.
“Q. Was it a clear statement that you would go help him load some cows?
“A. Yes.
“Q. Was this said out in the open and where there were people who obviously could hear it?
“A. Yes.
“Q. There was no attempt at concealing it then, was there?
“A. No.”
Stanton also indicated that when appellants went to Brown’s barn, they were specifically looking for the Charoláis cow:
“Q. Is that what took place on the inside that you were looking for this brown cow?
“A. Yes.
“Q. Were there other cows in there?
“A. Yes.
“Q. How many were in there, can you guess?
“A. Ten or twelve calves.”
Stanton also testified that during the evening, he saw a check for $150, signed by appellant Hinkley, in appellant Howell’s possession. Finally, he stated that appellant Howell intended to stop at Sherman’s house; upon seeing the house unlit, however, they chose merely to take the four calves and drive on.
Pennsylvania State Trooper Cobb testified concerning the facts leading to the arrest of the appellants: “... I called the [New York] State Police from Mr. Brown’s farm. I had gathered information there that Mr. *60Hinkley and Mr. Howell and Stanton were seen together in the South Montrose area. Mr. Hinkley had in his possession a truck with a trailer and it was later seen in the area of Lynn. From this description we obtained where Mr. Hinkley lived at Route 193, Alpo, New York. I then called the Kirkwood State Police and asked for the station which would be closest to this area. I was informed of the Selkirk State Police Barracks. I then immediately called the Selkirk State Police Barracks and told them that we had a theft of four Holstein calves and a large brown cow which was a Charoláis.” The Commonwealth also presented testimony of two New York State Police officers which detailed the discovery of the cattle in Selkirk, New York, and the arrest of appellant Hinkley. Counsel for each appellant demurred to the evidence at the close of the Commonwealth’s case. The court denied the demurrers.
After the denial of the demurrers, the appellants presented the following defense: that Sherman owed appellant Howell money for masonry and carpentry performed by Howell; that around August 1, they had discussed payment of the debt in the presence of several friends, that he needed the money in order to make support payments to his wife. He testified that “[Sherman] told me he had some cattle about a mile up from his house a bunch of calves in there and he told me I could have my pick of four calves in there .... [He] told me to pick my four. I explained to him that the four calves wouldn’t cover my debt that I owed and I asked him if he couldn’t give me a beef cow or something to help me out. I had the understanding that this brown Charoláis was his at Brown’s barn, from the conversation there that night.” When he met appellant Hinkley on the evening of August 18, he told Hinkley that he needed money immediately to make a support payment to his wife. Hinkley agreed to purchase the cattle, $150 down, the remaining $450 two weeks later. Howell said that they initially stopped at the two barns before loading the *61cattle so that Hinkley could decide whether he wanted to purchase them. Howell’s account of the events of August 18, and 19, was corroborated by Hinkley and by Roy Walters, who overheard the conversation between Howell and Sherman. Thus, appellants attempted to show that they did not have the requisite intent to commit burglary.
The portions of the lower court’s charge relevant to intent are as follows: “This is the indictment and it is basically following the words of the statute. One statute, the burglary section says: a person is guilty of burglary if he enters into a building ... with the intent to commit a crime therein unless the premises are at the time open to the public or the act [or] is licensed or privileged to enter.” The court did not define intent. Later in the charge, the court stated that “... [t]he Commonwealth say [sic] these defendants went to the barn of Mr. Sherman and Mr. Brown respectively and they took from those barns cattle belonging to Mr. Sherman and Mr. Brown.
“If you accept the testimony as it has been presented and you believe what the Commonwealth has told you then, of course, they have established the crime of burglary and the crime of theft, always remembering that the theft would be incorporated into the burglary itself ....
“I told you what the one side of the issue is that the Commonwealth says that these people went in and took cattle out of the barns and therefore they committed a burglary.”
After discussing the appellants’ defense, the court commented that “. . . we are not talking about the actualities here. We are talking about intent. Did this and this is what the Commonwealth has got to prove, that he Vaughn Howell took this cattle, this cow and these calves, with the mind of a thief. If he did, he is guilty. If he didn’t though and if his belief is such that a reasonable man could entertain, if that belief was reasonable, then of course you don’t have the necessary *62intent or mind of a thief to deprive the owner thereof.”
Counsel then submitted additional points for charge, including the following point which tracks the language of §§302 and 304 of the Crimes Code:2 “A person is guilty of an offense unless he acted intentionally, knowingly, recklessly or negligently] as the law may require with respect to each material element of the case. Ignorance or mistake to a matter of fact to which there is a reasonable explanation or an excuse is a defense if: 1. The ignorance or mistake negatives the intent, knowledge, belief, recklessness or negligence required to establish a material element of the offense or the law provides that the state of mind established by such ignorance or mistake constitutes a defense.” The court read this charge to the jury verbatim. There was no explanation that burglary requires intent and that the jury could not convict if appellant had acted only recklessly or negligently.
The case was then submitted to the jury. After three hours of deliberation, the jury returned and the following statement appears on the record: “[By The Court]: Members of the Jury — Gerald Hinkley, guilty of the Brown cow, Not guilty of the other counts.
“Vaughn Howell, guilty of Mr. Brown’s cow, Not guilty of the other counts. This is a[n] incongruous verdict, ...”3 The court then ordered the jury to retire again to clarify its verdict. Thereafter, the jury found appellants guilty of the burglary of Brown’s barn.
Initially, Howell’s appellate counsel contended that it was “reversible error for the court below to charge the jury that defendant should be found guilty if they found he acted recklessly or negligently with respect to each material element of the case.” The Commonwealth *63responds that appellant’s trial counsel requested the challenged point for charge. In a reply brief, appellant’s counsel alleges that trial counsel was ineffective in improperly framing questions for charge.
The issue of ineffective assistance of counsel is properly before this Court because appellant is represented by new counsel on appeal. Commonwealth v. Dancer, 460 Pa. 95, 331 A.2d 435 (1975). The precise question for decision is whether the charge considered as a whole is “a fair and complete presentation of the issue and theories involved?” Delp v. Heath, 234 Pa. Superior Ct. 607, 340 A.2d 530 (1975); because, if the charge was inadequate to inform the jury of the law, counsel was ineffective in failing both to object after the charge and to supplement the charge with an appropriate point for charge.
In the case at bar, appellants were charged with burglary. They admitted the alleged acts; the defense went to negative the intent. It was thereby imperative for the jury to understand the requisite intent. Section 3502 of the Crimes Code provides that “[a] person is guilty of burglary if he enters a building ..., with intent to commit a crime therein ...” Section 302(b) defines “intentionally” as follows: “(1) A person acts intentionally ...when:
“(i) if the element involves the nature of his conduct or a result thereof, it is his conscious object to engage in conduct or to cause such a result; ...” (Emphasis added). That is, the Commonwealth must prove that an accused had “specific intent” to commit a criminal offense. See Morissette v. United States, 342 U.S. 246 (1952); Commonwealth v. Bready, 220 Pa. Superior Ct. 157, 286 A.2d 654 (1971); Jarvis, Pennsylvania Crimes Code and Criminal Law, Comment §3024; 10 P.L.E. Criminal Law §22.
*64Judged in light of the definition of “intent” as required by §3502, the court failed to state the law adequately. The court read §3502 which states only that an offender must have the “intent” to commit a crime. The additional discussion of the Commonwealth’s theory of the case did not elucidate the requisite intent. For example, the court stated that “[t]he Commonwealth say [sic] these defendants went to the barn of Mr. Sherman and Mr. Brown respectively and they took from those barns cattle belonging to Mr. Sherman and Mr. Brown.
“If you accept the testimony as it has been presented and you believe what the Commonwealth has told you then, of course, they have established the crime of burglary and the crime of theft, ...” To the contrary, the mere proof that the appellants “took” the cattle, without more, would be insufficient evidence to prove the burglary. See Commonwealth v. Garrett, 229 Pa. Superior Ct. 459, 323 A.2d 314 (1974); Commonwealth v. Hartland, 147 Pa. Superior Ct. 263, 24 A.2d 160 (1942). The court stated that a burglar must have the “mind of a thief.” The Commonwealth alleges that “the vivid expression ‘mind of a thief ... repeatedly utilized in the charge,” was sufficient to define the requisite intent. That line of reasoning, however, is tautological. “Mind of a thief” is not self-defining, but is a term of art which in turn requires definition. A “thief” under §3921 of the Crimes Code, is one who “unlawfully takes, or exercises unlawful control over, movable property of another with intent to deprive him thereof.” (Emphasis added.) Thus, to know a thief, the jury had to know what it meant to have an intent. Again, the judge’s charge failed to define intent, thereby leaving the jury free to substitute its own definition for an essential element of the offense.5
*65Trial counsel apparently attempted to clarify the problem by submission of §302 as a point for charge. Section 302 provides that “... a person is not guilty of an offense unless he acted intentionally, knowingly, recklessly or negligently, as the law may require, with respect to each material element of the offense.” (Emphasis added.) There was no further elucidation that §3502 requires specific intent. Thus, the jury was free to convict appellants even if the appellants negligently or recklessly believed that Howell owned Brown’s cow.6 We need not speculate whether the jury was confused by the court’s charge in the instant case. Initially, the jury returned an incongruous verdict which I believe was, caused by the infirm charge. As it appears in the record, the charge introduces wholly inaccurate mental elements into the crime of burglary. Because trial counsel’s requested point for charge resulted in confusion of the jury and because counsel failed to submit an adequate charge on the issue of intent, I believe that appellant was denied effective assistance of counsel.
Therefore, I would reverse appellants’ convictions and remand for a new trial.
Spaeth, J., joins in this dissenting opinion.

. Brown explained the cow’s lineage: “The Charoláis is a French breed of beef. This particular animal of mine was a cross between a Charoláis, a pure-bred Charoláis and a pure-bred Holstein.”


. Act of December 6, 1972, P.L. 1482, No. 334, §1, eff. June 6, 1973; 18 Pa.C.S. §§302 and 304.


. The verdict slip read “Guilty of Count ‘B’ (Burglary of Mr. Brown’s Brown Cow) not Guilty of other counts.”


. The Comment, supra, states that “[b]oth ‘recklessness’ and ‘negligence’ bring the ‘reasonable man’ standard into criminal law. There would seem to be no way that this non-existent ‘reasonable man’ should be kept out the law, particularly since all persons in a *64responsible society should be required to act in an appropriate manner.”


. Not only did the court’s charge fail to define intent, but it also implied that an accused, in forming intent, must be judged by the reasonable man standard: “... this is what the Commonwealth has got *65to prove, that he Vaughn Howell, took this cattle, this cow and these calves, with the mind of a thief. If he did, he is guilty. If he, didn’t though and if his belief is such that a reasonable man could entertain, if that belief was reasonable, then of course you don’t have the necessary intent ....” The court was confusing the defense of mistake under §304 with the statutory definition of intent. In the latter instance, an accused who acts unreasonably may be innocent if he does not act intentionally.


. Trial counsel submitted other points of charge; none of these were intended to explain the meaning of specific intent or the relevant test under §302(a).